CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 186 to Registration Statement No.333-62298 on Form N-1A of our report dated October 30, 2009, relating to the financial statements and financial highlights of Trust for Professional Managers, including Geneva Advisors All Cap Growth Fund (the “Fund”), included in the Fund’s Annual Report on Form N-CSR of Trust for Professional Managers for the year ended August31, 2009, and to the references to us under the headings “Financial Highlights” in the Prospectus and “Independent Registered Public Accounting Firm” in the Statement of Additional Information, which are part of such Registration Statement. Milwaukee, Wisconsin April 22, 2010
